United States Court of Appeals
                       For the First Circuit


No. 20-1103

                      MICHAEL E. LACHANCE,

                     Plaintiff, Appellant,

                               v.

  TOWN OF CHARLTON; OFFICER JASON F. WHITE; OFFICER TIMOTHY A.
                 SMITH; SGT. KEITH R. CLOUTIER,

                     Defendants, Appellees.


                          ERRATA SHEET


          The opinion of this Court issued on March 3, 2021, is
amended as follows:

         On page 29, line 16, "caused" should be followed by "by"